DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant’s election with traverse of Group 1, drawn to claims 1-8 on September 29, 2020 is acknowledged. Claims 9 and 10 are withdrawn from prosecution at this time for being drawn to a non-elected group. 
Applicant's election with traverse of Invention I in the reply filed on September 29, 2020 is acknowledged.  The traversal is on the grounds that the multiple groups can be searched and examined together without undue burden.   This is not found persuasive because invention I, drawn to a voltage control method and invention II, drawn to a fuel cell system are distinct due to the process for using the product as claimed can be used in a different process. The groups cannot be searched together because they are from divergent search areas. The search for the fuel cell would not be the same as the search for the voltage control method. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites in lines 6-8, a “setting, by the controller, a reference voltage, which is set as a maximum allowable voltage for adjusting a voltage of the fuel cell stack, to be less than an existing reference”. The definition of maximum according to dictionary.com is “the greatest possible amount, degree, etc”.  Therefore it is not clear how can the maximum value can  be less than the reference value.  A maximum value should not be less than any value.
Examiner notes that the claims have been examined based on my understanding of the claims in light of the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al., (US 20160144738),  English equivalent of KR 101620222 cited on the IDS provided on March 12, 2019.
Regarding claim 1, Lee discloses a voltage control method for a fuel cell stack, comprising: determining, by a controller, whether a performance of the fuel cell stack is 
Lee further discloses  when the current voltage performance  of the fuel cell is formed to be less than a curve of the second reference performance, a current voltage characteristic  of the fuel cell may be reduced and fuel cell deterioration may be determined [0027]/ L 10-13.  Examiner notes that the second reference performance reads in the evaluated performance.  The current of the fuel cell is included in a preset current range for a predetermined time to perform the deterioration determination in the preset current range [0028].  
Lee further discloses by the setting the controller, a reference voltage, which is set as a maximum allowable voltage for adjusting a voltage of the fuel cell stack, to be less than an existing reference voltage in response to determining  that the performance of the fuel cell stack is degraded ( in the variably adjustment process the battery charging timing may be variably adjusted by changing the targeted SOC and the discharge permissible region based on the deterioration state of the fuel cell,  [0029]). Lee further discloses when the SOC of the battery is equal to or greater than the targeted SOC, the discharging may be induced and when the SOC of the battery is less than the targeted SOC, the charging may be induced, such that the SOC of the (CLAIM 1)
Regarding claim 2, Lee discloses all of the limitations as set forth above in claim 1. Lee discloses the reference performance is evaluated based on a reference current that is maximum current of the fuel cell stack, which is generated at the existing reference voltage, with respect to a time point at which the existing reference voltage is set before the predetermined time point, and the evaluated performance is evaluated based on an evaluated current that is a maximum current generated at the existing reference voltage with respect to the predetermined time point  (the deterioration state of the fuel cell may be determined as a sufficient stage when the current-voltage performance of the fuel cell is equal to or greater than a first reference performance, determined as a normal stage when the current voltage performance of the fuel cell is less than the first reference performance and is equal to or greater than a second reference performance). Lee further discloses determined as a deterioration stage when the current-voltage performance of the fuel cell is less than the second reference performance [0009]. Lee further discloses the determination process may be performed when the current of the fuel cell is included in a preset current range for a predetermined time [0009].  (CLAIM 2)
Regarding claims 4, Lee discloses all of the limitations as set forth above in claim 1.  Lee further discloses when an electric power derived from a region, defined by an y-axis indicating the voltage, a horizontal line drawn parallel to an x-axis indicating a current at the reference voltage ( see fig.2 below, y axis indicating  the fuel cell voltage, a horizontal line drawn parallel  to an x-axis  indicating the current at the first reference performance). Lee further discloses a performance curve in a  current-voltage performance curve of the fuel cell stack, is referred to as 

    PNG
    media_image1.png
    419
    685
    media_image1.png
    Greyscale

Lee at al., figure 2
Lee further discloses the change in the current – voltage performance of the fuel cell, when the current voltage performance of the fuel cell is formed to be greater than a curve of the first reference performance, a current voltage characteristic of the fuel cell may be determined to be sufficient [0027]/ L 1-9).  Lee further discloses the determination may be performed when the current of the fuel cell is included in a preset current range by setting a section in which the assist of the battery starts as a starting point [0028].  (CLAIM 4)
Regarding claim 6, Lee discloses all of the limitations as set forth above in claim 4. Lee further discloses the operation (b) comprises setting the reference voltage to a voltage that allows the chargeable capacity to be equal to the reference capacity with respect to the performance curve of the predetermined time  point when it is determined that the performance of the fuel cell sack is degraded ( the deterioration state of the fuel cell may  be  determined as a sufficient stage when the current-voltage performance of the fuel cell is equal to a first reference  [0026], when a fuel cell voltage is set to be equal to a predetermined voltage [0033]).  (CLAIM 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US 20160144738),  English equivalent of KR 101620222  cited on the IDS provided on March 12, 2019, as applied to claim 2 above. 
Regarding claims 3 and 5, Lee discloses all of the limitations as set forth above in claim 2. Lee does not disclose the determination of whether the performance of the fuel cell stack is degraded includes: determining by the controller that the performance of the fuel cell stack is degraded when evaluated current and evaluated capacity is less than predetermined value selected from a range of about 85 % to 100 % of the reference current. 
However, Lee discloses in figure 3, that the deterioration stage of the fuel cell is in a range from about 80% of the stage of charge of the fuel cell [see fig.3, below]. Examiner notes that the SOC reads on the claimed evaluated current and evaluated capacity. Examiner further notes that the instant specification defines the term “about” as within 10% - 0.05% of the stated value [0024].   It would have been obvious to one having ordinary skill in the art that about 80% is in a close range with the claimed ranges of about 85 %. Therefore,  It would have been obvious to one having ordinary skill in the art to choose the close range of about 85%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also § MPEP 2131.03.  (CLAIMS 3 and 5)


    PNG
    media_image2.png
    356
    684
    media_image2.png
    Greyscale
Lee at al., Figure 3

Regarding claim 7, Lee discloses all of the limitations as set forth above in claim 4. Lee does not disclose the setting of the reference voltage includes: setting, by the controller, the reference voltage to a voltage that allows the chargeable capacity to become a predetermined value selected from a range of about 85 % to 100 % of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that the performance if the fuel cell stack is degraded. 
However, Lee discloses see fig. 4 the fuel cell voltage (chargeable capacity) is in a range from about 80% (see fig.4 below).  Examiner notes that the instant specification defines the term “about” as within 10% - 0.05% of the stated value [0024].   It would have been obvious to one having ordinary skill in the art that about 80% is in a close range with the claimed ranges of about 85 %.  It would have been obvious to one having ordinary skill in the art to choose the close range of about 85%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also § MPEP 2131.03.  (CLAIM 7)

    PNG
    media_image3.png
    314
    646
    media_image3.png
    Greyscale

Lee at., figure 4
Regarding claim 8, Lee discloses all of the limitations as set forth above in claim1. Lee further discloses when an electric power derived from a region, defined by an y-axis indicating the voltage, a horizontal line drawn parallel to an x-axis indicating a current at the reference voltage, and a performance curve in a current-voltage performance curve of the fuel cell stack, is referred to as a chargeable capacity and the chargeable capacity derived from an initial reference voltage set at a beginning of life with respect to a performance curve of the beginning of life is referred to as a reference capacity (see fig.2 above, y- axis indicating  the fuel cell voltage, a horizontal line drawn parallel  to an x-axis  indicating the current at the first reference performance). Lee further discloses when the current voltage performance  of the fuel cell is formed to be less than a curve of the second reference performance, a current voltage characteristic  of the fuel cell may be reduced and fuel cell deterioration may be determined [0027]/ L 10-13.
Lee further discloses the change in the current – voltage performance of the fuel cell, when the current voltage performance of the fuel cell is formed to be greater than a curve of the first reference performance, a current voltage characteristic of the fuel cell may be determined to 
Lee does not disclose the setting of the reference voltage includes: setting by the controller, the reference voltage to a voltage that allows the chargeable capacity to become a predetermined value selected from a range of about 85% to about 100% of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that the performance of the fuel cell stack is degraded.  
However, Lee discloses see fig. 4 the fuel cell voltage (chargeable capacity) is in a range from about 80% (see fig.4 above).  Examiner further notes that the instant specification defines the term “about” as within 10% - 0.05% of the stated value [0024].   It would have been obvious to one having ordinary skill in the art that about 80% is in a close range with the claimed ranges of about 85 %.  It would have been obvious to one having ordinary skill in the art to choose the close range of about 85%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also § MPEP 2131.03. (CLAIM 8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                                                                                                                                                                                            
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722